DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/09/2021 has been entered.

Allowable Subject Matter
2.	Claims 1-30 are allowed.
3.	Independent claims 1 and 16 are allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
“	wherein the zone power class indicator indicates a zone power class applicable to the zone defined by the zone node and the one or more other zone nodes irrespective of a power class of the zone node or the one or more other zone nodes	”
	Therefore the above limitation(s) in combination with the remaining limitation(s) of claim 1 (same is true for claim 16) is/are not taught nor suggested by the prior art of record. The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 1.

“	transmit the system information transmission request to a zone node based on information obtained in the synchronization channel, wherein the system information transmission request is transmitted at a power associated with the zone power class indicator	”
	Therefore, the above limitation(s) in combination with the remaining limitation(s) of claim 10 (same is true for claim 25) are not taught nor suggested by the prior art(s) of record. The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 10.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183.  The examiner can normally be reached on Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474                                                                                                                                                                                                        
/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474